Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20          PageID.447    Page 1 of 25




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
 TREY CHOLEWA,
                                                        Case No.: 19-cv-12190
                 Plaintiff,                             Hon. Gershwin A. Drain
 v.


 UNITED STATES OF AMERICA,
 et al.,
           Defendants.
 ___________________________/

  OPINION AND ORDER DENYING UNITED STATES OF AMERICA’S
  MOTION TO DISMISS [#13], DENYING DR. JENNIFER ROBINSON’S
   FED. R. CIV. P. 12(b)(6) MOTION TO DISMISS [#18], AND DENYING
  WITHOUT PREJUDICE DR. JENNIFER ROBINSON’S PETITION FOR
  SUBSTITUTION AND REPRESENTATION PURSUANT TO 28 U.S.C. §
                              2679(d)(3) [#19]

      I.      INTRODUCTION

           Plaintiff Trey Cholewa filed the instant action pursuant to the Federal Tort

 Claims Act (FTCA), 28 U.S.C. § 1346, alleging medical malpractice, negligence,

 and medical battery claims against the United States of America and Dr. Jennifer

 Robinson, a psychiatrist employed at the John D. Dingell VA Medical Center (VA

 Center) in Detroit, Michigan.

           Both the United States and Dr. Robinson have filed Motions to Dismiss.

 Also, pending before the Court is Dr. Robinson’s Petition for Substitution and

 Representation by the United States. These matters are fully briefed, and a hearing


                                             1
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20        PageID.448    Page 2 of 25




 was held on August 4, 2020. For the reasons that follow, the Court will deny the

 parties’ respective motions to dismiss and will also deny as premature Defendant

 Robinson’s Petition for Substitution and Representation by the United States.

 II.   FACTUAL BACKGROUND

       Plaintiff is a veteran of the United States Armed Forces.         ECF No. 9,

 PageID.58. He began treating at the VA Center for post-traumatic stress disorder

 (PTSD) and traumatic brain injury in May of 2015. Id. In October of 2015,

 Defendant Robinson began treating Plaintiff for his conditions. Id. Dr. Robinson

 treated Plaintiff for nearly two years. Initially Plaintiff’s sessions occurred less

 than once per month, however they increased in frequency to twice per week. Id.

 at PageID.57-58.

       Plaintiff alleges that during the course of his treatment, Dr. Robinson

 breached her professional duties in numerous ways, including failing to obtain and

 document an accurate medical history, failing to properly document patient

 sessions and therapeutic measures, and failing to make necessary referrals in a

 timely manner. Id at PageID.329. In addition to these breaches, Plaintiff asserts

 that from the inception of his treatment, Dr. Robinson made comments of a sexual

 nature and made advances towards him. Id. Plaintiff asserts that Dr. Robinson also

 breached her professional duties by failing to discontinue her professional




                                          2
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20           PageID.449   Page 3 of 25




 relationship with Plaintiff upon recognizing she had an attraction to him and by her

 failure to refer Plaintiff to an alternative provider. Id.

       By March of 2017, Dr. Robinson allegedly escalated her conduct by

 initiating sexual contact with Plaintiff, including “kissing and fondling him during

 the course of counseling sessions conducted under the guise of therapy that would

 be beneficial to him given his underlying psychiatric concerns.” Id. at PageID.58

 (internal quotation marks omitted). Additionally, Dr. Robinson persuaded Plaintiff

 to attend impromptu sessions with her “whenever his emotional state was

 becoming overwhelming, so that she could provide further therapy to him as a

 calming measure.” Id. (internal quotation marks omitted).

       Dr. Robinson did not enter any notes concerning these impromptu sessions

 in Plaintiff’s medical records, nor were these visits noted in Dr. Robinson’s

 calendar administrated by personnel at the VA Center. Id. at PageID.61. The

 sessions involving sexual contact with Plaintiff continued until August of 2017,

 when Plaintiff claims Dr. Robinson informed him that she had developed personal

 affection for him and wished “to advance their relationship to a deeper level of

 romantic connection.” Id. at PageID.59.

       Plaintiff ceased his sessions with Dr. Robinson and began treating with other

 psychiatrists employed by the United States.          During these sessions, Plaintiff

 relayed his concerns about Dr. Robinson and the other therapists documented these


                                             3
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20         PageID.450    Page 4 of 25




 concerns. Id. at PageID.69.     In June of 2018, Plaintiff was approached by Dr.

 Robinson while he was at the VA Center. Id. at PageID.71. She again expressed

 romantic interest in Plaintiff, and this made him feel agitated and anxious. Id.

       On November 19, 2018, Plaintiff submitted a SF-95 claim seeking monetary

 damages as a result of Dr. Robinson’s misconduct. ECF No. 13-2. The VA denied

 Plaintiff’s claim on May 30, 2019. ECF No. 13-3. Plaintiff filed the instant action

 on July 25, 2019.

    III.   LAW & ANALYSIS

           A. Defendants’ Motions to Dismiss
              1. Standards of Review
                 a. Fed. R. Civ. P. 12(b)(1)

       Federal Rule of Civil Procedure 12(b)(1) authorizes a party to challenge the

 court’s subject matter jurisdiction. The United States’ motion to dismiss argues

 that the Court lacks subject matter jurisdiction over this matter because the FTCA

 does not waive sovereign immunity for an employee’s conduct undertaken outside

 the scope of her employment.

       “A Rule 12(b)(1) motion for lack of subject matter jurisdiction can challenge

 the sufficiency of the pleading itself (facial attack) or the factual existence of the

 subject matter jurisdiction (factual attack).” Cartwright v. Garner, 751 F.3d 752,

 759-60 (6th Cir. 2014) (citing United States v. Ritchie, 15 F.3d 592, 598 (6th Cir.


                                           4
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20           PageID.451     Page 5 of 25




 1994)). “A facial attack goes to the question of whether the plaintiff has alleged a

 basis for subject matter jurisdiction, and the court takes the allegations of the

 complaint as true for purposes of Rule 12(b)(1) analysis,” while “[a] facial attack

 challenges the factual existence of subject matter jurisdiction.” Id. “In the case of

 a factual attack, a court has broad discretion with respect to what evidence to

 consider in deciding whether subject matter jurisdiction exists, including evidence

 outside of the pleadings, and has the power to weigh the evidence and determine

 the effect of that evidence on the court’s authority to hear the case.” Id. “Plaintiff

 bears the burden of establishing that subject matter jurisdiction exists.” Id.

       “A court lacking jurisdiction cannot render judgment but must dismiss the

 cause at any stage of the proceedings in which it becomes apparent that jurisdiction

 is lacking." Sweeton v. Brown, 27 F.3d 1162, 1169 (6th Cir. 1994) (quoting United

 States v. Siviglia, 686 F.2d 832, 835 (10th Cir. 1981), cert. denied, 461 U.S. 918

 (1983)).

                  b. Fed. R. Civ. P. 12(b)(6)

       Federal Rule of Civil Procedure 12(b)(6) allows the court to make an

 assessment as to whether the plaintiff has stated a claim upon which relief may be

 granted. See Fed. R. Civ. P. 12(b)(6). “Federal Rule of Civil Procedure 8(a)(2)

 requires only ‘a short and plain statement of the claim showing that the pleader is

 entitled to relief,’ in order to ‘give the defendant fair notice of what the ... claim is


                                             5
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20          PageID.452    Page 6 of 25




 and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S.

 544, 555 (2007) (citing Conley v. Gibson, 355 U.S. 41, 47 (1957). Even though

 the complaint need not contain “detailed” factual allegations, its “factual

 allegations must be enough to raise a right to relief above the speculative level on

 the assumption that all of the allegations in the complaint are true.” Ass’n of

 Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

 (quoting Bell Atlantic, 550 U.S. at 555).

       The court must construe the complaint in favor of the plaintiff, accept the

 allegations of the complaint as true, and determine whether plaintiff’s factual

 allegations present plausible claims. To survive a Rule 12(b)(6) motion to dismiss,

 plaintiff’s pleading for relief must provide “more than labels and conclusions, and

 a formulaic recitation of the elements of a cause of action will not do.” Id.

 (citations and quotations omitted). “[T]he tenet that a court must accept as true all

 of the allegations contained in a complaint is inapplicable to legal conclusions.”

 Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “Nor does a complaint suffice if

 it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. “[A]

 complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

 to relief that is plausible on its face.’” Id. The plausibility standard requires “more

 than a sheer possibility that a defendant has acted unlawfully.” Id. “[W]here the

 well-pleaded facts do not permit the court to infer more than the mere possibility of


                                             6
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20           PageID.453      Page 7 of 25




 misconduct, the complaint has alleged–but it has not ‘show[n]’– ‘that the pleader is

 entitled to relief.’” Id. at 1950.

        The district court generally reviews only the allegations set forth in the

 complaint in determining whether to grant a Rule 12(b)(6) motion to dismiss,

 however “matters of public record, orders, items appearing in the record of the

 case, and exhibits attached to the complaint, also may be taken into account. Amini

 v. Oberlin College, 259 F. 3d 493, 502 (6th Cir. 2001). Documents attached to a

 defendant’s “motion to dismiss are considered part of the pleadings if they are

 referred to in the plaintiff’s complaint and are central to her claim.” Id.

               2. Scope of Employment

        The United States argues Dr. Robinson’s acts occurred outside the scope of

 her employment, thus the FTCA does not waive sovereign immunity and the Court

 lacks subject matter jurisdiction over this action. See F.D.I.C. v. Meyer, 510 U.S.

 471, 479 (1994) (holding that a claim is not cognizable under the FTCA if all six of

 § 1346(b)(1)’s requirements are not met, including that the employee’s conduct

 occurred while acting within the scope of her office or employment).

        “[T]he determination of whether an employee of the United States acted

 within the scope of employment is a matter of state law.” Flechisg v. United

 States, 991 F.2d 300, 302 (6th Cir. 1993); Sullivan v. Shimp, 324 F.d 397, 399 (6th

 Cir. 2003). In Michigan, an individual acts “within the scope of employment”


                                            7
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20         PageID.454   Page 8 of 25




 when she is “engaged in the service of h[er] master, or while about h[er] master’s

 business.” Hamed v. Wayne Cnty., 490 Mich. 1; 803 N.W.2d 237, 244-45 (Mich.

 2011). Even when an “act [is] contrary to an employer’s instructions, liability will

 nonetheless attach if the employee accomplished the act in furtherance, or the

 interest, of the employer’s business.” Id. However, “[i]ndependent action, intended

 solely to further the employee’s individual interests, cannot be fairly characterized

 as falling within the scope of employment.” Id.

       The United States asserts that Dr. Robinson’s sexual misconduct was outside

 the scope of her employment as a matter of Sixth Circuit law. See Scottsdale Ins.

 Co. v. Flowers, 513 F.3d 546 (6th Cir. 2008). In Scottsdale, the plaintiff began

 treating with the defendant-therapist and saw him five times between October 2001

 and July 2002. Id. at 550. A few days after the plaintiff’s last session, she and the

 defendant-therapist began a sexual relationship. Id. The Scottsdale plaintiff brought

 suit against the therapist for malpractice and the insurance company sought a

 declaratory judgment that it had no duty to defend the therapist because he was

 acting outside the scope of his employment when he engaged in a romantic

 relationship with the plaintiff. Id.

       Relying on Kentucky law, the Scottsdale court held “such sexual activities

 [are not] within a therapist’s scope of employment.” Id. at 567. The court went on

 to state that, “[i]ndeed, it is hard to imagine any type of counseling position where


                                           8
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20         PageID.455    Page 9 of 25




 having a sexual affair with a patient would be within the scope of employment.”

 Id.

       Conversely, Plaintiff and Dr. Robinson urge this Court to rely on the Ninth

 Circuit’s case, Simmons v. United States, 805 F.2d 1363 (9th Cir. 1986), which

 supports their position that Dr. Robinson was acting within the scope of her

 employment during the events giving rise to this action. Simmons and other courts

 consider mismanagement of transference a form of malpractice that occurs during

 the course of employment.

       In Simmons, the plaintiff sought mental health treatment from the Health

 Service and was counseled by defendant Ted Kammers, a social worker. Simmons,

 805 F.2d at 1364. During the counseling sessions, Kammers initiated romantic

 contact and plaintiff and Kammers began a romantic and sexual relationship during

 the last two years of the plaintiff’s treatment. Id. The plaintiff filed a claim under

 the FTCA, and after a bench trial, the plaintiff was awarded $150,000.00 in

 damages. Id.

       Relying on the phenomenon of transference,1 the Simmons court concluded

 that the trial court correctly found that the “abuse of transference occurred within


       1
          In Simmons, expert testimony explained that transference occurs when “the
 client comes to either consciously or unconsciously, or both, regard the therapist as
 a child might regard the parent.” Id. “The proper therapeutic response is
 countertransference, a reaction which avoids emotional involvement and assists the
 patient in overcoming problems.” Id. at 1365. A psychiatrist is regarded as having
                                           9
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20       PageID.456    Page 10 of 25




 the scope of Mr. Kammers’ employment[]” because the “centrality of transference

 to therapy renders it impossible to separate an abuse of transference from the

 treatment itself.” Id. at 1369; see e.g. Benavidez v. United States, 177 F.3d 927,

 928-30 (10th Cir. 1999) (accepting without review district court’s conclusion that

 the defendant’s sexual relationship occurred within the scope of employment as her

 therapist.); Vigilant Ins. Co. v. Employers Ins. of Wausau, 626 F.Supp. 262, 265

 (S.D.N.Y. 1986) (holding that psychiatrist’s sex with patient was sufficiently

 related to the therapy to fall with policy of malpractice insurance); Doe v.

 Samaritan Counseling Ctr., 791 P.2d 344 (Alaska 1990) (holding that because of

 transference a therapist’s sexual conduct was “incidental” to therapy and within the

 scope of the defendant’s employment under Alaskan law); but see Bodin v.

 Vagshenian, 462 F.3d 481 (5th Cir. 2006) (rejecting Simmons and concluding VA

 psychiatrist’s sexual assault of patients was not in furtherance of the clinic’s

 business).

       Plaintiff and Dr. Robinson argue that just as in Simmons, Plaintiff’s

 allegations of sexual impropriety cannot be divorced from Dr. Robinson’s

 therapeutic relationship with Plaintiff or the scope of her employment as a

 psychiatrist. Plaintiff alleges that Dr. Robinson “kiss[ed] and fondl[ed]” Plaintiff

 “mishandle[d] transference” when she “becomes sexually involved with a patient.”
 Id. It is well settled among the medical community that such conduct constitutes
 malpractice. Id.

                                          10
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20       PageID.457   Page 11 of 25




 during psychological counseling sessions and told Plaintiff this was “a legitimate

 therapeutic response” to Plaintiff’s conditions. Dr. Robinson argues Plaintiff’s

 allegations are the same as mismanagement of the therapeutic relationship, which

 was maintained in service to her employer.

       The United States counters that the Court cannot rely on Simmons because it

 is thirty-four years old and Ninth Circuit authority that employs Washington law in

 a way that is diametrically opposed to Michigan’s respondeat superior law, and

 that has been criticized by other courts, including the Washington Court of Appeals

 in Thompson v. Everett Clinc, 71 Wash. App. 548, 553; 860 P.2d 1054 (1993). The

 Government also argues that Kentucky law on the doctrine of respondeat superior

 is identical to Michigan’s respondeat superior law, thus Scottsdale, supra, is

 controlling. Lastly, the United States asserts that Michigan courts have rejected

 the notion that a health care provider’s affair with a patient could be within the

 scope of employment. See, e.g., Zsigo v. Hurley Med. Ctr., 475 Mich. 215, 221;

 716 N.W.2d 220 (2006); Tolbert v. United States, No. 17-10273, 2017 WL

 6539254, at *2 (E.D. Mich. Dec. 21, 2017); Doe I v. Young, No. 335089, 2018 WL

 521832, at *7-10 (Mich. Ct. App. Jan. 23, 2018).

       Here, contrary to the Government’s argument, Scottsdale and the Michigan

 authority it relies upon do not definitively answer whether Dr. Robinson was

 working within the scope of her employment under the circumstances as alleged by


                                         11
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20        PageID.458    Page 12 of 25




 Plaintiff. As an initial matter, the facts in Scottsdale are distinguishable because

 they involved five intermittent treatment sessions and a romantic relationship that

 began after treatment concluded. Here, Plaintiff’s allegations concern a doctor-

 patient relationship extending over a period of years with the sexual misconduct

 occurring during treatment sessions in the guise of necessary treatment. Moreover,

 Scottsdale applied Kentucky law, thus it has no bearing on whether Dr. Robinson’s

 acts occurred within the scope of her employment under Michigan law.

       Finally, and central to Dr. Robinson’s argument, Scottsdale did not address

 the role of transference in psychotherapy. While the Scottsdale court

 acknowledged that “other jurisdictions . . . have distinguished the therapist-patient

 relationship from typical medical-doctor relationships and found therapists to have

 acted within the scope of employment when they negligently mismanaged the

 patient relationship, resulting in a sexual encounter,” the Scottsdale court refused

 to consider the issue because the cases relied upon had not engaged in a scope of

 employment analysis. Scottsdale, 513 F.3d at 568.

       Additionally, the Government’s reliance on Michigan case law involving

 sexual assault occurring outside of the mental health treatment context is misplaced

 and unhelpful to resolving whether Dr. Robinson was working within the scope of

 her employment. See Zsigo, 475 Mich. 215 at 221(concluding nursing assistant

 assigned to clean the plaintiff’s hospital room was not working within the scope of


                                          12
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20       PageID.459   Page 13 of 25




 his employment when he sexually assaulted a restrained plaintiff); Doe v. Young,

 No. 335089, 2018 U.S. Dist. LEXIS 185 (Mich. Ct. App. Jan. 23, 2018)

 (concluding chiropractor was not working within the scope of employment during

 sexual assaults of patients).

       Moreover, none of the cases applying Michigan law that are cited by the

 Government involve allegations of psychological or psychiatric mismanagement of

 therapy during treatment sessions on VA property. See Tolbert, 2017 U.S. Dist.

 LEXIS 209939, at *6 (finding substance abuse counselor was not acting within the

 scope of his employment when he engaged in a romantic relationship with the

 plaintiff and encouraged her to drink where there was no allegation that “the

 romantic relationship occurred during [] work hours or on VA property . . . .”);

 Scarberry v. United States, No. 14-13877, 2015 U.S. Dist. LEXIS 5960 (E.D.

 Mich. Jan. 20, 2015) (concluding therapist’s affair with patient’s spouse was

 outside the scope of employment where “there is no allegation that the relationship

 was going on during the course of Plaintiff’s treatment” or “during [] work hours

 or on VA property.”)

       Also, fatal to the Government’s argument is its failure to acknowledge the

 Amended Complaint alleges facts aimed at the treatment provided overall and not

 just the acts of sexual assault. Plaintiff alleges Dr. Robinson breached a host of

 professional duties, including failing to provide necessary referrals, failing to


                                         13
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20         PageID.460     Page 14 of 25




 accurately document patient history, sessions and the therapeutic measures

 implemented, in addition to the sexual misconduct. ECF No. 9, PageID.63-64. The

 Government would like the Court to focus solely on the last six months of Dr.

 Robinson’s treatment, however there was roughly eighteen other months of

 treatment that allegedly involved negligent acts and malpractice.

        Finally, the Court notes that “multiple courts have recognized, the

 jurisdictional question [raised by the parties] closely ties into the merits[]” of a

 plaintiff’s FTCA claim. Anestis v. United States, 52 F.Supp.3d 854, 858 (E.D. Ky.

 2014). As such, some courts have held that “because of this relationship between

 the merits of the claim and the Court’s jurisdiction over it, Rule 12(b)(1) motions

 should be converted to Rule 56 motions. Id. (citing Bell v. United States, 127 F.3d

 1226, 1228 (10th Cir. 1997); Montez v. Dep’t of Navy, 392 F.3d 147, 150 (5th Cir.

 2004)). The Anestis court acknowledged that “[w]hile the Sixth Circuit has not . . .

 explicitly held that Rule 12(b)(1) motions should always be converted in the FTCA

 context, it has held that ‘if an attack on subject-matter jurisdiction also implicates

 an element of the cause of action, then the district court should ‘find that

 jurisdiction exists and deal with the objection as a direct attack on the merits of the

 plaintiff’s claim.’” Id. (citing Gentek Bldg. Prods., Inc. v. Sherwin-Williams Co.,

 491 F.3d 320, 330 (6th Cir. 2007)).




                                           14
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20        PageID.461    Page 15 of 25




       Taking into consideration this authority and Plaintiff’s Rule 56 affidavit, the

 Court concludes resolution of whether Dr. Robinson was acting within the scope of

 her employment requires a full factual record on the details of her therapy.

 Plaintiff’s Rule 56 affidavit sets forth the need for discovery, including, as argued

 by counsel during the hearing, discovery on the medication regime that Dr.

 Robinson prescribed to Plaintiff and whether it met professional standards taking

 into consideration Plaintiff’s mental conditions and medical history. Moreover, the

 Government argues that an evidentiary hearing is needed to resolve the question of

 scope of employment in regard to resolution of Dr. Robinson’s Petition for

 Substitution.     It therefore appears the Government concedes that discovery is

 needed to develop a full factual record on this issue.

       Based on the foregoing considerations, the Court finds that this issue is

 better suited after an opportunity for discovery and an evidentiary hearing is held

 or during the summary judgment phase of the case.

                 3. Statute of Limitations

       The Government also argues that Counts I, II and III of the Amended

 Complaint are barred by the FTCA’s two-year statute of limitations. The FTCA

 provides, in pertinent part:

       A tort claim against the United States shall be forever barred unless it
       is presented in writing to the appropriate Federal agency within two
       years after such claim accrues[.]


                                             15
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20       PageID.462    Page 16 of 25




 28 U.S.C. § 2401(b). A medical malpractice or negligence claim accrues within

 the meaning of § 2401(b) when the plaintiff knows of both the existence and the

 cause of his injury, and not at a later time when he also knows that the acts

 inflicting the injury may constitute negligence or medical malpractice. United

 States v. Kubrick, 444 U.S. 111, 121-23 (1979).

       The Government argues that Plaintiff’s allegations reference breaches of the

 psychologist-patient relationship beginning at the inception of treatment in October

 of 2015 through August of 2017, yet he did not file his administrative claim with

 the VA until November 19, 2018. Thus, Plaintiff’s claim is time barred if it

 accrued prior to November 19, 2016, and according to the Government, it defies

 logic that Plaintiff did not know Dr. Robinson’s sexual comments and advances

 were injurious to him at any time between October of 2015 and November of 2016.

 ECF No. 13, PageID.118.

       The Government’s argument is without merit. Plaintiff’s Amended

 Complaint alleges ongoing tortious conduct by Dr. Robinson through at least June

 of 2018. Plaintiff’s knowledge of his injury from Dr. Robinson’s alleged

 malpractice and mismanagement of the doctor-patient relationship did not occur

 until after his treatment concluded and he began treating with other psychiatrists.

 Plaintiff was treating with Dr. Robinson for PTSD and traumatic brain injury. The

 Court cannot conclude that Plaintiff would have comprehended the alleged


                                          16
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20        PageID.463    Page 17 of 25




 mismanagement of his therapy and abuse by Dr. Robinson at any time prior to the

 termination of his treatment with her in August of 2017, at the very earliest. Thus,

 Plaintiff filed his claim within the applicable 2-year statute of limitations, or on

 November 19, 2018, and the United States is not entitled to dismissal on this basis.

              4. Discretionary Function Exception

       The Government also asserts that Counts I and II should be dismissed

 because claims concerning negligent hiring, training and supervision are barred by

 the FTCA’s discretionary function exception—an exception to the waiver of

 sovereign immunity, which shields the government from claims of negligence

 arising from discretionary, policy-based conduct. See 28 U.S.C. § 2680(a).

       To determine whether the discretionary function exception applies, courts

 must engage in a two-step analysis. United States v. Gaubert, 499 U.S. 315, 322-

 23 (1991). “The first step requires a determination of whether the challenged act

 or omission violated a mandatory regulation or policy that allowed no judgment or

 choice.” Kohl v. United States, 699 F.3d 935, 940 (6th Cir. 2012). “[T]he second

 step of the test requires a court to evaluate whether the conduct is of the kind that

 the discretionary function exception was designed to shield from liability.” Id.

 “The discretionary-function exception is meant ‘to prevent judicial second-

 guessing of . . . administrative decisions grounded in social, economic, and

 political policy through the medium of an action in tort.” Id. (citing United States


                                          17
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20        PageID.464    Page 18 of 25




 v. S.A. Empresa de Viacao Aerea Rio Grandense (Varig Airlines), 467 U.S. 797,

 814 (1984)).

       The Government argues that the Sixth Circuit “has consistently held that

 agency supervisory and hiring decisions fall within the discretionary function

 exception.” Snyder v. United States, 590 F. App’x 505, 510 (6th Cir. 2014)

 (collecting cases); see also O’Bryan v. Holy See, 556 F.3d 361, 384 (6th Cir.

 2009).

       In Stout v. United States, a veteran brought an FTCA case relating to alleged

 sexual assaults by a VA nurse. 721 F. App’x 462, 464-65 (6th Cir. Jan. 12, 2018).

 The plaintiff asserted four counts (1) negligent hiring, retention, and supervision,

 (2) negligence, (3) intentional infliction of emotional distress; and (4) negligent

 infliction of emotional distress. Id. As to the negligent hiring, retention and

 supervision claim, the Stout court held the FTCA’s intentional tort and

 discretionary function exceptions barred this claim. Id. at 467.

       The Government acknowledges the Stout court permitted the plaintiff’s

 negligence claim to proceed. Stout, 721 F. App’x at 471. The Government argues

 Stout was unlike the Plaintiff’s allegations herein, which contain no assertions that

 any VA employee witnessed Dr. Robinson sexually assaulting the Plaintiff. The

 Government complains that Plaintiff has alleged a hodgepodge of negligent hiring,

 training, and supervision claims against the United States, however there are no


                                          18
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20        PageID.465    Page 19 of 25




 statutes or regulations that dictate precisely how the VA hires, trains or supervises

 staff. ECF No. 13, PageID.123. As such, his claims are barred by the FTCA’s

 discretionary function exception.

       Contrary to the United States’ argument, this case is sufficiently similar to

 Stout to proceed to the discovery stage. However, to the extent Plaintiff is bringing

 a negligent hiring, retention or supervision claim, these allegations are subject to

 dismissal. Stout, 721 F. App’x at 466 (citing Satterfield v. United States, 788 F.2d

 395, 399-00 (6th Cir. 1986)).

       Here, similar to Stout, Count II alleges a viable negligence claim involving

 numerous VA staff witnessing the inappropriate, impromptu, undocumented and

 outside of policy treatment sessions that occurred with increasing frequency with

 Dr. Robinson’s patient. None of these employees reported this aberrant behavior or

 made a notation of it. If they had, it is possible Dr. Robinson’s alleged abuse would

 have been discovered and stopped. The Amended Complaint further alleges that

 Plaintiff informed other VA therapists of Dr. Robinson’s therapy methods, yet

 these VA employees also let Plaintiff down by failing to report Dr. Robinson’s

 conduct, even though they knew such conduct amounted to professional

 malpractice and was detrimental to Plaintiff’s mental well-being. If these other

 therapists had fulfilled their professional duties, Plaintiff would have potentially

 been spared further injury in June of 2018 when Dr. Robinson engaged in more


                                          19
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20        PageID.466     Page 20 of 25




 abusive behavior upon encountering Plaintiff at the VA Center. Accordingly, the

 Court concludes Plaintiff has sufficiently alleged negligence.

              5. Exhaustion

       The Government also asserts that Plaintiff’s administrative claim was not

 sufficiently specific with respect to his negligence claims, therefore he failed to

 exhaust his administrative remedies for these claims, and they must be dismissed

 for this additional reason.

       “A prerequisite to suit under the FTCA . . . is the exhaustion by the plaintiff

 of administrative remedies.” Lundstrom v. Lyng, 954 F.2d 1142, 1445 (6th Cir.

 1991). The plaintiff must “give[] the agency written notice of his or her claim

 sufficient to enable the agency to investigate and (2) place a value on his or her

 claims.” Sellers v. United States, 870 F.2d 1098, 1101 (6th Cir. 1989).

       The Government’s exhaustion argument rests on out-of-circuit authority

 concluding that alleging only malpractice in an § 2675 administrative claim does

 not exhaust related claims such as negligent hiring, credentialing and supervision.

 See Lopez v. United States, 823 F.3d 970, 976-77 (10th Cir. 2016); Staggs v. U.S.

 ex rel. Dep’t of Health & Human Servs., 425 F.3d 881, 884-85 (10th Cir. 2005)

 (holding that administrative claim for medical malpractice did not provide

 jurisdiction for suit based on lack of informed consent); Deloria v. Veterans

 Admin., 927 F.2d 1009, 1012 (7th Cir. 1991) (“Investigation of the charge that VA


                                          20
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20       PageID.467    Page 21 of 25




 officials conspired to alter Deloria’s records thus would not provide the VA with

 notice of Deloria’s additional claims of medical malpractice and negligent

 supervision.”).

       The Court declines to adopt the reasoning of this out of circuit authority. In

 any event, a review of the Plaintiff’s administrative claim reveals that he put the

 United States on notice regarding the factual allegations comprising his negligence

 claims. See ECF No. 13-2, PageID.137-38. The Government’s exhaustion

 argument is without merit.

              6. FTCA’s Intentional Tort Exception

       The Government also argues that Plaintiff’s claims are explicitly barred by

 the FTCA which does not waive the United States sovereign immunity for the

 intentional torts of its employees. See 28 U.S.C. § 2680(h). The Government

 asserts that Count III is an intentional tort alleging medical battery and criminal

 sexual conduct. The Government further contends that Counts I and II, medical

 malpractice and negligence, are still excepted from the FTCA’s waiver of

 immunity because these claims are based on facts involving intentional torts.

       Plaintiff counters that his allegations are not premised solely on intentional

 torts, he also raises claims of negligence by omission where Dr. Robinson failed to

 undertake certain duties required of a psychiatrist during treatment of

 psychological conditions.


                                         21
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20       PageID.468   Page 22 of 25




       Here, the United States acknowledges that 38 U.S.C. § 7316(f) waives the

 FTCA’s intentional tort exception when a malpractice or negligence claim is

 asserted based on the conduct of a VA health care provider. Because the § 7316(f)

 waiver for the intentional tort exception is contingent on whether the federal

 healthcare worker’s acts were undertaken “in the exercise of such person’s duties

 in or for the [VA],” resolution of this issue is likewise premature. Satterfield v.

 United States, 788 F.2d 395, 400 (6th Cir. 1986). Dismissal on this basis is

 likewise unwarranted.

             7. Alienation of Affection and Seduction

       Finally, as to Counts II and III, the Government and Dr. Robinson agree on

 one thing – namely, that these claims amount to “amatory torts” akin to alienation

 of affection and seduction, which have been abolished in Michigan by statute. See

 MICH. COMP. LAWS § 600.2901(1), (3).

       Contrary to Defendants’ arguments, it appears Plaintiff is merely setting

 forth descriptive allegations concerning the extent of his emotional damages and

 injuries resulting from the Defendants’ acts. The Government concedes that the

 Michigan Supreme Court permitted a cause of action against a psychiatrist who

 began a sexual relationship with a patient. See Cotton v. Kambly, 101 Mich. App.

 537, 539; 300 N.W.2d 627 (1980).




                                         22
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20       PageID.469   Page 23 of 25




        Based on the foregoing considerations, the Court concludes that the

 Government’s and Dr. Robinson’s arguments concerning alienation of affection

 and seduction are without merit.

           B. Dr. Robinson’s Petition for Substitution

        Dr. Robinson petitions the Court pursuant to 28 U.S.C. § 2679(d)(3) to

 certify that the acts alleged in Plaintiff’s Amended Complaint were within the

 course and scope of Defendant’s employment as a federal employee. She therefore

 requests the Court substitute the United States as the sole party in place of

 Defendant Robinson and dismiss her from this action.

        The Westfall Act immunizes United States employees from liability for their

 negligent and wrongful acts or omissions while acting within the scope of their

 office or employment. 28 U.S.C. § 2679(b)(1). As such, the Westfall Act makes

 suit against the United States the sole remedy for a government employee’s

 misconduct done in the course and scope of her employment. Id.; Osborn v. Haley,

 549 U.S. 225, 229 (2007) (the Act “accords federal employees absolute immunity

 from common-law tort claims arising out of acts they undertake in the course of

 their official duties.”).

        However, similar to the circumstances in this case, the Attorney General can

 decline to certify an employee was acting within the scope of employment, and the




                                         23
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20      PageID.470   Page 24 of 25




 employee may seek judicial certification that the employee was acting within the

 scope of her employment. 28 U.S.C. § 2679(d)(3).

        Based on the conclusions reached in Section III, subpart A, subsection 2,

 supra, the Court will deny without prejudice Dr. Robinson’s Petition for

 Substitution and Representation. It is necessary that the parties be given an

 opportunity to conduct discovery and develop the factual record to resolve whether

 Dr. Robinson was acting within the scope of her employment during the events

 giving rise to this action.

    IV.    CONCLUSION
        Accordingly, for the reasons articulated above, the Defendant United States

 of America’s Motion to Dismiss [#13] is DENIED.

        Defendant Dr. Jennifer Robinson’s Motion to Dismiss Pursuant to Federal

 Rule of Civil Procedure 12(b)(6)[#18] is DENIED.

        Defendant Jennifer Robinson’s Petition for Substitution and Representation

 by the United States Pursuant to 28 U.S.C. § 2679(d)(3) [#19] is DENIED

 WITHOUT PREJUDICE.

        SO ORDERED.

 Dated: August 10, 2020                s/Gershwin A. Drain__________
                                       GERSHWIN A. DRAIN
                                       UNITED STATES DISTRICT JUDGE




                                         24
Case 2:19-cv-12190-GAD-RSW ECF No. 31 filed 08/10/20     PageID.471   Page 25 of 25




                         CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
              August 10, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        25
